DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022  has been entered.

Response to Arguments
Applicant's arguments filed 1/21/2022, regarding the 35 USC 102 rejections of Claims 1 and 10 (Pages 7-8) have been fully considered and are persuasive, in light of the amendment. The related rejections have been withdrawn. See related Reasons for Allowance discussed below.
Note that in the 2/1/2022 Advisory Action, the examiner expressed a potential concern regarding the limitation “downwardly” (last Para of each of Claims 1 and 10). Upon further consideration, said limitation is presently understood as definite, as it is interpreted in conjunction with the clarifying recitation “away from said tissue-supporting surface”, in other way in a direction perpendicular to both a longitudinal direction of the end effector and anvil pivoting axis CA (see Fig. 1), and in particular away from the tissue contacting/supporting surface of the cartridge, as depicted by “deck, or top surface, of the cartridge body 37420—as illustrated in FIG. 87” (Para 0615, said direction corresponding to the downward direction as oriented in Fig. 87).
Applicant's arguments filed 1/21/2022 did not include remarks regarding the rejection of Claim 19. Note a detailed discussion below, presenting an updated rejection of Claim 19. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US Pub 20140224686 by Aronhalt et al. (“Aronhalt”) . For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 19, Aronhalt teaches a staple cartridge 9020 (Fig. 17) for use with a surgical instrument 9010 (Fig. 16), wherein said staple cartridge comprises: 
a cartridge body (body of 9020 in Fig. 17) comprising a tissue-supporting surface (upper surface of deck, Fig. 17); 
an elongate slot 9230 extending from a proximal (right, as oriented in Fig. 17) end toward a distal (left, as oriented in Fig. 17) end ;
a staple cavity (any of cavities 9024 in any of rows R1-3 annotated in Fig. 17 below) defined within said cartridge body; 
a staple 9023 (Fig. 23 and Para 0416 – note a clerical error in Fig. 17 where cradles / staple  drivers are incorrectly designated by same numeral 9023; also, see equivalent staple embodiment 6390 in Figs. 123-124) removably stored within said staple cavity 9024; 
a staple driver (9206 in Fig. 23 and in the equivalent embodiment of Figs. 123-124, lock drivers 6320 equipped with resilient hooks 6342 and catches 6340 described in Figs. 121-125 and Paras 0534-0535) movably positioned within said staple cavity 9024, wherein said staple driver is configured to support said staple; 
a “wedge sled 9126” (Para 0416, Figs. 25-27) movable between said proximal end and said distal end (as identified above) of said staple cartridge, wherein said wedge sled is configured to move said staple driver from an unfired position (of Fig. 24 or in the equivalent embodiment of Fig. 123) to a fully-fired position (of Fig. 27 or in the equivalent embodiment of Fig. 124) during a staple firing stroke (compare relative positions in Figs. 25-27) and
a driver retention member (see resilient hook 6342 and catch 6340 equipping the equivalent embodiment of driver 6320, cooperating with key 6353 having undersurface 6355 in that engages (because the driver retention member 6342/6340 is connected to the staple driver 6320, said driver retention member engages said staple driver – Figs 123-124) and retains said staple driver in a retention position (any of the retained positions that may be occupied by the staple driver after being fully fired, as the driver cannot escape the staple cavity because of the dimensional relationship between retention members 6342-6340 / 6353-6355, see Fig. 124) that allows for said wedge sled 9126 to be retracted  (rightward, as oriented in Figs. 25-27) after said firing stroke (note in Fig. 28, which shows a configuration “after the firing stroke”, that by comparison of the relative heights of the wedge sled 9126 and of the vertical position of all fired staple drivers, a retraction of the wedge sled 9126 is possible if it were to be motivated/pushed rightward, as the path is open without elements hindering said proximal motion of the wedge sled 9126).


    PNG
    media_image1.png
    357
    368
    media_image1.png
    Greyscale

Excerpt from Fig. 17 of Aronhalt

Regarding Claim 20, Aronhalt further teaches that said retention position is different than said fully-fired position (fully-fired position is the one depicted in Fig. 124, whereas retention positions are any of the retained positions that may be occupied by the staple driver after being fully fired, as the driver cannot escape the staple cavity because of the dimensional relationship between retention members 6342-6340 / 6353-6355; also note the range of retention positions available, as marked by the two-sided vertical arrow between Figs. 123-124).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a staple cartridge having all limitations of Claims 1 and 10, including in particular the feature detailed, and persuasively argued by the Applicant in the 1/21/2022 Remarks (Page 8, 1st Para). Since the prior art (e.g. Aronhalt ‘686) teaches cartridges that lack said feature, the prior art does not anticipate the claimed subject matter.  For illustration purposes, Fig 35 of the examined disclosure shows retention member 13252 retaining (in all directions, including away from a tissue-supporting surface, i.e. downwardly as oriented in Figs. 35 and 87), which is different than the retention member 6342-6340 taught by Aronhalt ‘686 (only providing a block/retention upwardly, but not downwardly, away from the tissue contacting surface, see orientation in Fig. 123-124 of Aronhalt). Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-9 and 11-18 are allowable as depending from independent claims 1 and 10, found allowable (details above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731